OPINION — AG — ** HIGHWAY — SPECIFICATIONS — CONSTRUCTION ** (1) THAT THE APPROVAL OF PLANS AND SPECIFICATIONS BY THE PRESENTLY CONSTITUTED DEPARTMENT OF HIGHWAYS (DEPARTMENT OF TRANSPORTATION) OF ROADS BUILT WITH THE PROCEEDS OF COUNTY ROAD BONDS, AS PROVIDED BY 69 O.S. 322 [69-322] IS NO LONGER REQUIRED. (2) THAT THE DESIGNATION OF A CONSULTING ENGINEER TO SUPERVISE THE MAKING OF PLANS AND SPECIFICATIONS FOR ROADS TO BE BUILT WITH THE PROCEEDS OF COUNTY ROAD BONDS, AS PROVIDED BY 69 O.S. 304 [69-304] IS NOT LONGER REQUIRED. (SURVEY REPORT, SPECIFICATIONS, ENGINEER, HIGHWAY, STATE ROAD) CITE: 69 O.S. 169 [69-169], 69 O.S. 304 [69-304], 69 O.S. 322 [69-322] (MAINARD KENNERLY)